Citation Nr: 1041018	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-12 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter




INTRODUCTION

The Veteran had active service from May 1957 to February 1962.

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In June 2010, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  A review of the claims file shows that 
there has been substantial compliance with the Board's remand 
directives. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Right ear hearing loss existed prior to service and was not 
aggravated during service.

2.  Right ear sensorineural hearing loss was not present to a 
compensable degree within the first post-service year.

3.  Left ear hearing loss did not develop in service and is not 
otherwise related causally to service.  

4.  Left ear sensorineural hearing loss was not present to a 
compensable degree within the first post-service year.

5.  Tinnitus did not develop in service and is not otherwise 
related causally to service.

6.  Tinnitus was not present to a compensable degree within the 
first post-service year. 


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in service, and may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

2.  Left ear hearing loss was not incurred in service, and may 
not be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2010).

3.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior 
to an initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Supplemental Statement of the Case (SOC) or 
Supplemental Statement of the Case (SSOC).  Additionally, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

VA has fulfilled the above requirements in this case for the 
claims for service connection for bilateral hearing loss and 
tinnitus.  A VCAA notice letter was sent in January 2007, prior 
to the RO's initial adjudication of the claim in October 2007.  
This VCAA letter and additional development letters collectively 
informed the Veteran of the notice and duty-to-assist provisions 
of the VCAA, of the bases of review, and of the information and 
evidence necessary to substantiate the claims.  He was also told 
by these letters that it was ultimately his responsibility to see 
that pertinent evidence not in Federal possession is obtained.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connected benefits, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  The Veteran was afforded Dingess-compliant notice in 
the January 2007 VCAA letters.  To whatever extent such Dingess-
compliant notice may have been deficient in this case, such 
deficiency would be harmless and moot, because the claims are 
being denied.

The VCAA and other development letters requested that the Veteran 
advise of any VA and private medical sources of evidence 
pertinent to his claims, and that he provide necessary 
authorization to obtain those records.  They also requested 
evidence and information about treatment after service, in 
support of the claims.  The Veteran did inform of VA treatment, 
and he specifically stated that he did not receive pertinent 
treatment at non-VA facilities for which records were available.  
Indicated VA treatment records were obtained and associated with 
the claims file.  

The National Personnel Records Center (NPRC), in an April 2007 
reply to a records query, advised VA that the Veteran's records 
had been destroyed in the 1973 NPRC fire.  The RO contacted the 
service department to obtain information concerning any 
sick/morning reports.  A response was provided that such records 
were discontinued in March 1953.  Because the Veteran's service 
was from 1957 to 1962, no records were available from his period 
of service.  The RO made an administrative determination in 
October 2007 that, despite all procedures to obtain military 
records having been correctly followed, the Veteran's service 
treatment records (STRs) were lost by fire, unobtainable, and 
efforts to obtain those or substitute records from official 
sources have been exhausted.  

Where, as here, service treatment records are lost or missing, 
through no fault of the Veteran, VA has a heightened obligation 
to consider the applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to explain 
its decision.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)).  The 
Board finds that all indicated alternative avenues have been 
pursued, and that the heightened duty to assist as a result of 
lost service treatment records has accordingly been satisfied.  
This heightened duty included an obligation to search for 
alternative records which support the Veteran's case.  See Cuevas 
v. Principi, 3 Vet. App. 542 (1992); O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Smith v. Derwinski, 2 Vet. App. 147 (1992); 
38 C.F.R. § 3.303(a) (2010).  This evidence may be private 
medical records showing treatment of the claimed disability, 
fellow service personnel statements, personal testimony, etc.  
The evidence also may be statements provided by accredited 
military experts.

The Veteran was advised appropriately of his service treatment 
records potentially being destroyed by a 1973 fire at the 
National Archives and Records Administration facility.  He was 
asked to provide additional information in an effort to obtain 
further records, which the Veteran provided in June 2007.  The RO 
then made inquiries to official military sources and confirmed 
the Veteran's duties in service, as detailed below but received 
negative replies regarding any sick call records for the Veteran.  
Following the VA's formal determination in September 2007 of the 
unavailability of the Veteran's service treatment records, the 
Veteran was informed of this deficiency and of unsuccessful 
efforts to obtain alternative evidence to support the claims, 
including by the appealed October 2007 rating action as well as 
by subsequent SOC and SSOCs.  The Board is satisfied that 
heightened duties to search for alternative evidence, and to 
assist the Veteran in development of his claim, as a result of 
the lost service treatment records have been fulfilled in this 
case.

Pursuant to the Board's June 2010 remand, the Appeals Management 
Center (AMC) in June 2010 requested of the Veteran additional 
assistance in developing his claims, including obtaining any 
additional treatment evidence to support incurrence or 
aggravation of the claimed hearing loss and tinnitus in service.  
VA treatment records were then obtained and associated with the 
claims file.  

The Veteran was informed appropriately, including by the appealed 
rating decision,  the SOC, and the SSOCs, of records obtained, 
and, by implication, of records not obtained.  He also was 
adequately informed of the importance of obtaining all relevant 
records, and of his ultimate responsibility to see that records 
are obtained in furtherance of his claims.

As outlined in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service connection 
in which there was a pertinent event, injury, or disease in 
service; there is evidence of current disability; the medical 
evidence of record does not contain sufficient competent medical 
evidence to decide the claim; and the Veteran indicates that the 
claimed disability or symptoms may be associated with service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran was afforded a VA examination in December 2010 to 
address the nature and etiology of the claimed hearing loss and 
tinnitus as related to service.  The Board finds that this VA 
examination, taken together with the balance of the evidence of 
record, including VA treatment records, is adequate for 
adjudication of the appealed claims.  See 38 C.F.R. §§ 4.1, 4.2; 
Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (stating that 
once VA undertakes the effort to provide an examination when 
developing a claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).  The VA 
examiner reviewed the record, examined the Veteran, and provided 
opinions addressing etiology of the claimed hearing loss and 
tinnitus which were supported by reasoned analysis of the 
evidence and consideration of the absence of service treatment 
records.  The Board concludes that there remains no unaddressed 
question of fact that requires resolution by any further VA 
examination.  Based on satisfactory development and adequacy of 
the VA examination already obtained, the Board finds that no 
further VA examination is required prior to adjudication of the 
appealed claims.  38 C.F.R. § 3.159(c)(4).  

No further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim adjudicated herein. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Any VA development assistance 
duty under the VCAA to seek to obtain indicated pertinent records 
has been fulfilled.  Neither the Veteran nor his representative 
has presented any avenues of evidentiary development which the RO 
has not pursued.  There is no reasonable possibility that 
additional evidentiary requests would further the claims being 
adjudicated.  38 U.S.C.A. § 5103A (a)(2); 38 C.F.R. § 3.159.

In summary, with regard to the service connection claims being 
adjudicated, the Board finds that any error in notice and 
development assistance cannot "reasonably affect the outcome of 
the case," and will not affect "the essential fairness of the 
[adjudication]" for the service connection claim at issue on 
appeal.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
Veteran was afforded the opportunity to produce additional 
evidence to support his claims.  The Board finds that the 
evidentiary record is adequate and the only significant medical 
questions remaining pertaining to the claims for service 
connection for bilateral hearing loss and tinnitus were the 
responsibility of the Veteran.  See 38 C.F.R. § 3.303.  In view 
of the foregoing, the Board finds that all notification and 
development actions needed to render a decision on the Veteran's 
claims on appeal have been accomplished.

Service Connection for Bilateral Hearing Loss and Tinnitus 

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2010) ; 38 C.F.R. 
§ 3.303(a) (2010).  To establish service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain diseases, such as organic diseases 
of the nervous system, (e.g., sensorineural hearing loss), may be 
subject to service connection based on presumed incurrence in 
service if manifested to a compensable degree within one year 
subsequent to service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A Veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004); VAOPGCPREC 3-2003.  The burden of proof is upon VA to 
rebut the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
The determination of whether there is clear and unmistakable 
evidence that a defect, infirmity, or disorder existed prior to 
service should be based upon "thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles pertaining 
to the history, manifestations, clinical course, and character of 
the particular injury or disease or residuals thereof."  38 
C.F.R. § 3.304(b)(1).

To satisfy the second requirement for rebutting the presumption 
of soundness, the Government must show, by clear and unmistakable 
evidence, either that (1) there was no increase in disability 
during service, or that (2) any increase in disability was "due 
to the natural progression" of the condition.  Joyce v. 
Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). The clear-and-
unmistakable evidentiary standard applies to the burden to rebut 
the presumption, but this standard does not require the absence 
of conflicting evidence.  Kent v. Principi, 389 F.3d 1380, 1383 
(Fed. Cir. 2004).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined 
to apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases).  The Court has held that, as 
a matter of law, the presumption of soundness is rebutted by 
clear and unmistakable evidence consisting of the Veteran's own 
admission of a pre-service history of medical problems during 
inservice clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating is awarded.  Wagner, 370 F.3d at 1096.

A pre-existing injury or disease will be considered to have been 
aggravated during service when there is an increase in disability 
during service, unless there is a specific finding that the 
increase in disability is due to the natural progression of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The 
presumption of aggravation may be rebutted only by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b).  However, 
aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).

Medical evidence generally is required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay statements may serve to support a claim for 
service connection (or for benefits pursuant to 38 U.S.C.A. 
§ 1151) by supporting the occurrence of lay-observable events or 
the presence of disability or symptoms of disability which may be 
observed reasonably by laypersons.  See 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  See also Robinson v. Shinseki, 557 F.3d 1355 (Fed. 
Cir. 2009) (confirming that, "in some cases, lay evidence will 
be competent and credible evidence of etiology"). 

The threshold for normal hearing is from 0 to 20 decibels (dB) 
with higher thresholds indicating some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes 
of applying the laws administered by the VA, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, 4000 hertz (Hz) 
is 40 decibels (dB) or greater, or where the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hz are 26 dB or greater, or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2010).

The Veteran contends that he developed hearing loss and tinnitus 
as a result of noise exposure in service while working as an 
aerial photographer without hearing protection.  The Board notes 
at the outset that the Veteran's current hearing loss in each ear 
meets the requirements for hearing loss disability in each ear 
pursuant to 38 C.F.R. § 3.385, based on findings upon VA 
examination in December 2009.  

In a June 2007 submission, the Veteran informed that he was with 
the 1365th Photo Squadron, and that he had received annual flight 
physicals in August 1959 and January 1961.  Subsequent submitted 
military records confirm the Veteran's attachment to that 
squadron as a motion picture cameraman.  

In his January 2008 Notice of Disagreement, the Veteran stated 
that he had been exposed frequently to loud aircraft noise for 
prolonged periods while in service.  He noted that substantial 
hearing loss had been found upon treatment at the Long Beach, 
California, VA hospital.  In a January 2007 statement, he said he 
had only received treatment for his bilateral hearing loss and 
tinnitus at that VA facility.  In an authorization to obtain 
treatment record submitted in July 2010, the Veteran informed of 
treatment for hearing loss at that facility in October 2006 and 
May 2008.  He stated, "Since leaving service I consulted with 
[doctors] several times for hearing [loss] [and I was] advised 
nothing could be done, but [I] have no records of these visits."  
The Veteran failed to provide a time frame or indicate proximity 
in time to service of these asserted medical visits without 
documentation.  

Upon VA examination on July 30, 2010, the Veteran reported a pre-
service history of  hearing loss, but asserted that his hearing 
loss had worsened over the years.  The July 2010 examiner noted 
that the Veteran's VA treatment records documented a history of 
right ear hearing loss since the age of 11.  Indeed, VA treatment 
records in 2003 and 2006 document the Veteran's self-report of 
hearing loss in the right ear since the age of 11.  (The Board 
notes parenthetically that, although this examination report is 
dated on December 8, 2010, the VA examiner signed this 
examination report on July 30, 2010; accordingly, the Board finds 
that the reference to December 8, 2010, in the examination report 
is a typographical error and this examination likely occurred on 
July 30, 2010).

A January 2008 audiology treatment record from Long Beach, 
California, VA hospital reflects findings of right ear moderately 
severe to severe hearing loss up to 500 hertz (Hz), with profound 
hearing loss above that level in that ear.  The left ear showed 
normal hearing up to 2000 Hz, with mild sensorineural hearing 
loss above that level.  The examiner did not address the etiology 
of the Veteran's hearing loss.  

The July 2010 VA examiner reviewed the claims file and noted both 
the Veteran's history of right ear hearing loss since the age of 
11, and the absence of service records  to document whether the 
Veteran had developed additional hearing loss in service.  The 
examiner noted the Veteran's occupational exposure to jet engine 
noise in service as a result of work as an aerial photographer.  
The examiner further noted that the Veteran denied occupational 
or recreational noise exposure post service.  The Veteran 
reported having difficulty understanding words, particularly in 
the presence of background noise.  The Veteran also asserted that 
he had bilateral tinnitus but could not recall when his tinnitus 
developed.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
1000 - 
4000
RIGHT
70
105+
105+
105+
105
105
LEFT
5
5
25
40
45
29

Speech audiometry revealed speech recognition ability of 90 
percent in the left ear.  The right ear could not be tested for 
speech recognition due to patient discomfort.  

The VA examiner noted in July 2010 the absence of evidence of 
middle ear disease in either ear and diagnosed sensorineural 
hearing loss in both ears.  The examiner noted agreement between 
pure tone findings and speech recognition results, suggesting 
good test reliability.  The examiner assessed moderately-severe 
to profound sensorineural hearing loss from .25 to 8 kilohertz in 
the right ear, and mild sensorineural hearing loss in the left 
ear from 3 to 8 kilohertz.  

Regarding etiology, the December 2009 examiner opined that the 
Veteran's right ear hearing loss was consistent with a 
significant trauma event such as head trauma, skull fracture, or 
infection, with that origin indicated by treatment records to 
have occurred at age 11.  The examiner accordingly opined that 
because this profound right ear hearing loss was of trauma origin 
it was not at least as likely as not that this hearing loss was 
aggravated by noise exposure in service.  The examiner also 
observed that the Veteran's left ear hearing loss was 
"consistent with presbycusis (age-related decline in hearing)," 
and accordingly concluded that it was not at least as likely as 
not that his left ear hearing loss was caused by or the result of 
service. 

The Court has held that, as a matter of law, the presumption of 
soundness is rebutted by clear and unmistakable evidence 
consisting of the Veteran's own admission of a pre-service 
history of medical problems during inservice clinical 
examinations.  Doran v. Brown, 6 Vet. App. 283, 286 (1994).  The 
Board here finds that the presumption of soundness for the 
Veteran's right ear hearing loss is similarly rebutted in this 
case by clear and unmistakable evidence consisting of the 
Veteran's admission in VA treatment records in 2003 and 2006, and 
upon VA examination in December 2010, of right ear hearing loss 
since the age of 11.  

While the Veteran has asserted that his hearing loss has worsened 
over the years, the Veteran has not asserted that he had worsened 
hearing in the right ear or onset of hearing loss in the left ear 
during service.  The questions of whether in-service noise 
exposure resulted in aggravation of right ear hearing loss or 
causation left ear hearing loss are medical in nature, and beyond 
the purview of lay knowledge where, as here, the Veteran has not 
asserted personal knowledge of such an onset or aggravation 
during service.  The December 2010 VA examiner provided credible 
opinion evidence supported by careful review of available 
evidence and medical analysis to the effect that aggravation of 
right ear hearing loss or causation of left ear hearing loss due 
to in-service noise exposure was in this case unlikely.  The 
claims file lacks contrary medical opinion evidence.  

In the absence of evidence of increase in severity during service 
of the Veteran's right ear hearing loss, which existed prior to 
service, and with the July 2010 VA examiner's opinion that the 
Veteran's right ear hearing loss is more likely than not 
unrelated to noise exposure in service, the Board concludes that 
the weight of the evidence is against an increase in severity of 
the Veteran's right ear hearing loss during service.  Because the 
Board concludes that there was no increase in severity of right 
ear hearing loss during service, the presumption of aggravation 
does not apply.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone.  
The Veteran has not identified or submitted any competent medical 
evidence, to include a nexus opinion, which relates his right ear 
hearing loss, which existed prior to service, to active service 
or any incident of service.  Nor has he submitted any competent 
evidence showing that his right ear hearing loss increased in 
severity during active service such that service connection is 
warranted on a presumptive basis.  Although the Veteran is 
competent to report that his hearing has worsened, his lay 
statements to this effect are found to be less than credible 
because there is no indication that he has asserted that his 
right ear hearing loss was aggravated by service.  He instead has 
contended that he incurred right ear hearing loss during active 
service; as noted, this assertion is not supported by the 
competent medical evidence of record.  The evidence thus 
preponderates against the claim for service connection for right 
ear hearing loss.  38 C.F.R. § 3.303.  

The presumption of soundness is not rebutted for left hear 
hearing, because there is no evidence of pre-service left ear 
hearing loss disability which was aggravated by service.  38 
U.S.C.A. § 1111.  The Veteran has not identified or submitted any 
such evidence.  He also has not contended that he experienced 
left ear hearing loss prior to active service which was 
aggravated by service.  Instead, he has contended that he 
incurred left ear hearing loss during service.  As discussed 
above, the competent medical evidence indicates that the 
Veteran's current left ear hearing loss is not related to active 
service.  Although the Veteran is competent to report that he 
experienced hearing loss in the left ear in service, as a lay 
person without medical expertise or training, his assertions 
alone are insufficient to establish service connection for left 
ear hearing loss.  He also has not identified or submitted any 
competent evidence relating his current left ear hearing loss to 
active service.  In the absence of credible evidence of left ear 
hearing loss having developed in service or otherwise being 
related causally to service, and with the July 2010 VA 
examination opinion to the effect that the Veteran's left ear 
hearing loss was age-related and not related causally to service, 
the Board finds the preponderance of the evidence against the 
Veteran's left ear hearing loss having developed in service or 
otherwise being causally related to service.  The evidence thus 
preponderates against the claim for service connection for left 
ear hearing loss.  38 C.F.R. § 3.303.  

Similarly, there is no credible evidence that the Veteran's 
tinnitus developed in service or is otherwise related causally to 
service.  The July 2010 VA examiner opined that the Veteran's 
tinnitus was more likely related to the Veteran's hearing loss 
and not related to service.  The Veteran conceded at the July 
2010 VA examination that he did not know when his tinnitus began; 
this admission to the VA examiner undercuts the credibility of 
other lay assertions in the record to the effect that his 
tinnitus began during active service.  See Rucker v. Brown, 10 
Vet. App.  67, 73 (1997) (finding that lay statements found in 
medical records when medical treatment was being rendered may be 
afforded greater probative value; statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy because the declarant has a strong motive to tell the 
truth in order to receive proper care).  The Veteran also has not 
identified or submitted any competent evidence, including a 
medical nexus, which relates his tinnitus to active service.  
Although the Veteran is competent to report that he experienced 
ringing in his ears (or tinnitus) during service, as a lay person 
without medical expertise or training, his assertions alone are 
insufficient to establish service connection for tinnitus.  The 
Board finds that, because the evidence preponderates against 
tinnitus developing in service or otherwise being related 
causally to service, the claim of service connection for tinnitus 
must be denied.  38 C.F.R. § 3.303.  

Having carefully reviewed and weighed the evidence presented, and 
upon concluding that for all three appealed claims the evidence 
preponderates against incurrence or aggravation in service or a 
causal link otherwise to service, the Board concludes that it has 
met VA's heightened obligation to consider the benefit of doubt 
rule in cases, such as this one, of lost service treatment 
records.  The Board concludes that it also has fulfilled 
heightened obligation to explain its decisions by laying out its 
reasoning carefully in support of denying the appealed claims.  
See Cromer, 19 Vet. App. at 215.  The fact remains that the 
benefit of doubt rule does not apply here because the 
preponderance of the evidence is against the appealed claims, 
with medical opinion evidence and the weight of cognizable 
evidence against either right or left ear hearing loss or 
tinnitus having begun or having been aggravated in service or 
having developed or having been aggravated as a result of noise 
exposure in service.  

There is also no evidence of sensorineural hearing loss or 
tinnitus present to a compensable degree within the first post-
service year to support service connection for either 
sensorineural hearing loss of either ear or tinnitus on that 
presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right ear hearing loss is 
denied.

Entitlement to service connection for left ear hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


